DETAILED ACTION    Claim Rejections - 35 USC § 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 1, it is not clear if the “particulate processed product of tea” encompasses only tea particles.  Furthermore, it is not clear if the “20%..less” is based on the total weight of only specifically tea plant material or whether same is based on 20% or less fine powder of all the particulates of the composition that makes up the tea including other ingredients related to tea compositions such as flavoring particulates, sweeteners, etc.                                                        Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Published U.S. Application No. 2006/0062886).
           Regarding claim 5, Takeda discloses a tea particle amount of 0.1-20% (paragraph 17), a range that overlaps that called for in instant claim 5 (i.e. 15% and less).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any tea powder amount within the recited range (i.e. 0.1-20%) as a matter of preference including the value of 15% or less as called for in instant claim 5.  4.        Claims 1-4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR (KR 10-1758346).           KR discloses a particulate processed product of tea, wherein the particulate processed product of tea comprises fine tea powders (from tea leaves) having a particle diameter of 20 microns or less (e.g. claim 1) wherein same also includes rice powder  and dextrin powder.  As for the amount of said fine tea powder, KR discloses a processed (i.e. inherently ground) tea particle amount of 20-45%, a range that overlaps that called for in instant claim 1.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any tea powder amount within the recited range (i.e. 20-45%, see claim 1 of KR) as a matter of preference including the value of 20% as called for in instant claim 1.          Regarding claim 3, KR discloses the tea as being green tea, therefore, inherently unfermented.         Additionally, as the product of KR is “immediately dissolved in the warm water or the cold water” (page 8 of translation, first sentence after “EFFECTS OF THE INVENTION” Title), same inherently meets the wetting time limitations of instant claims 10 and 11.         Regarding claim 12, KR discloses the preparation of the green tea, rice powder, etc. into a powder prior to granulating same thus meeting the alternative of producing a powder in claim 12.           Regarding preparation of a fine granule also recited in claim 12, KR discloses producing a granule but is silent regarding the size of same.  Instant claim 8 further calls for the average particle diameter of the product (i.e. 100 to 300 microns). However, absent a showing of unexpected results, it would have been further obvious to have attained such granule to be of a “fine” size or of an average size as claimed as a matter of preference.                                                          Double Patenting
5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.       Claims 1-4, 6, 7, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 12-15 of copending Application No. 16/997591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or broadly encompass the limitations of said claim of copending Application No. 16/997591.  Although said claims of copending Application No. 16/997591 (see claim 1) further include limitations regarding sphericity values of the tea particles, said instant claims, as recited, broadly include same.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                              Response to Arguments
7.         Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive regarding the rejection employing KR 10-1758346 (KR).             Applicant argues that KR that the instant claimed invention “can be composed of only tea powders without an additive”.   Examiner disagrees.  None of the claims exclude the presence of non-tea ingredients.  The terminology “particulate processed product of tea” is not defined in the specification as being only tea specific material.  IN considering such terminology, the product of KR is a tea product (or product of tea) in that it is used to produce a tea beverage; it is also processed (ground tea leaves, mixing of ingredients, etc.); and it is a particulate product as it is in a granular format.          Applicant argues that KR does not discloses the size of the seed particle with coating layer.  Examiner disagrees.  KR discloses “the particle size of the green tea [leaf] powder comprising spray fluid [i.e. the coating material] is 20 um or less”. 
          Applicant argues that KR does not disclose or suggest the technical solution to improve wettability and dispersibility of Applicant’s invention.  However, though KR may fail to provide an appreciation of the specific problem identified and solved by Applicant, same is not standing alone, conclusive evidence of the non-obviousness of the claimed subject matter.  A reference may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem.  In re Gershon et al, 152 USPQ 602.          Applicant argues that the double patenting rejection has been overcome by Applicant’s claim amendment.  Examiner disagrees.  Said instant claims remain generic to or fully encompass those claims of co-pending Application No. 16/997591 as the terminology “particulate processed product of tea” is considered to be synonymous with “tea particles” in the claims of co-pending Application No. 16/997591 as both involve particulate material, both involve material related to tea, and both are processed (i.e. tea particles in said co-pending claims involve inherent treatment of tea (e.g. grinding) to provide the necessary particle diameter.           
          All other arguments have been considered in view of the rejection as set forth above.
                                            Conclusion8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
August 24, 2022